IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0953
                             Filed February 20, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SHAQUILLE TRASHAUN WADE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert A. Hutchison

(plea) and Jeffrey D. Farrell (sentence), Judges.



      Defendant appeals from the sentence imposed after pleading guilty to

failure to appear. AFFIRMED.



      Erin M. Carr of Carr Law Firm, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



      Considered by Vogel, C.J., and Vaitheswaran and McDonald, JJ.
                                          2


VOGEL, Chief Judge.

       Shaquille Trashaun Wade asks us to find the district court abused its

discretion in sentencing him to five years in prison, after Wade pled guilty to failure

to appear, a class “D” felony, in violation of Iowa Code section 811.2 (2017). The

State asserts the district court “balanced the positive aspects of Wade’s life with

his persistent failures at probation.” We agree and affirm.

       Wade concedes the sentence imposed was within statutory limits. Thus,

we review the action taken by the district court for an abuse of discretion. State v.

Loyd, 530 N.W.2d 708, 711 (Iowa 1995).

       At the sentencing hearing, the State gave its recommendations; Wade’s

counsel recited mitigating factors, proposing several options available to the court;

and Wade addressed the court, describing his past and current circumstances.

The district court then gave a detailed summary of the information presented,

acknowledging all critical sentencing factors. See State v. Formano, 638 N.W.2d

720, 724–25 (Iowa 2002) (outlining “the host of factors that weigh in on the often

arduous task of sentencing a criminal offender”). Finally, the court imposed a five-

year prison sentence to run concurrently to two prior sentences, which originally

were to run consecutively to each other. Finding no abuse of discretion, we affirm.

See Iowa Ct. R. 21.26(1)(a), (d), (e).

       AFFIRMED.